DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 8, 9, 12, and 14 respectively of U.S. Application No.: 14926515. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader to patent application.

Instant Application No.: 17107259
Patent Application No.: 14926515
Claim 1,	 A multichannel communication system, comprising: 
a plurality of traffic channels operable to link to a user equipment (UE) via one or more communication networks; and 
     a traffic processor operable to receive a request for data from the UE, to evaluate the traffic channels based on the requested data, to select a first and a second of the traffic channels based on the evaluation, and to convey the data over the first and second traffic channels to the UE.
Claim 1, A multichannel communication system comprising:
    a plurality of traffic channels operable to link to a user equipment (UE) via one or more communication networks; and
   a traffic processor operable to receive a request for data from the UE, to evaluate the traffic channels based on the requested data, to select a first and a second of the traffic channels to the UE,


      wherein the traffic processor is further operable to receive data from the UE over a third of the traffic channels, to receive data from the UE over a fourth of the traffic channels, to determine that the data over the third traffic channels is associated with the over the fourth traffic channel, and to combine the data of the third and fourth traffic channels,
      wherein the first traffic channel is a Long Term Evaluation traffic channel and the second traffic channel is a WiFi traffic channel, and
      wherein the traffic processor is further operable to identify first and second components of the data to the UE, to prioritize the first and second components of the data to the UE into first and second priorities respectively, to convey the first component of data to the UE over the first traffic channel, to convey the second component of data to the UE over the second traffic channel, to duplicate the second component of data, and to convey the duplicated second component of data to the UE over a fifth of the traffic channels.

Claim 2,	 The communication system of claim 1, wherein: 
the traffic processor is further operable to identify first and second components of the data, to separate the first and second components of the data, to convey the first component of the data to the UE over the first traffic channel, to convey the second component of the data to the UE over the second traffic channel.  

Claim 2,  The communication system of claim 1,
     the traffic processor is further operable to identify first and second components of the data to the UE, to separate the first and second components of the data to the UE, to convey the first component of the data to the UE over the first traffic channel, to convey the second component of the data to the UE over the second traffic channel.
Claim 3,	 The communication system of claim 1, wherein: 
the traffic processor is further operable to receive data from the UE over a third of the traffic channels, to receive data from the UE over a fourth of the traffic channels, to determine that the data over the third traffic channel is associated with the data over the fourth traffic channel, and to combine the data of the third and fourth traffic channels.

Claim 1, A multichannel communication system comprising:
      wherein the traffic processor is further operable to receive data from the UE over a third of the traffic channels, to receive data from the UE over a fourth of the traffic channels, to determine that the data over the third traffic channel is associated with the data over the fourth traffic channel, and to combine the data of the third and fourth traffic channels, 
Claim 4,	 The communication system of claim 1, wherein: 
the traffic processor is further operable to identify first and second components of the data, to prioritize the first and second components of the data into first and second priorities respectively, to convey the first component of data to the UE over the first traffic channel, to convey the second component of data to the UE over the second traffic channel, to duplicate the second component of data, and to convey the duplicated second component of data to the UE over a third traffic channel. 

Claim 1, A multichannel communication system comprising:
    wherein the traffic processor is further operable to identify first and second components of the data to the UE, to prioritize the first and second components of the data to the UE into first and second priorities respectively, to convey the first component of data to the UE over the first traffic channel, to convey the second component of data to the UE over the second traffic channel, to duplicate the second component of data, and to convey the duplicated second component of data to the UE over a fifth of the traffic channels.

Claim 5,	 The communication system of claim 1, wherein: 
the traffic processor is further operable to evaluate the traffic channels according to traffic speed, cost, and reliability of the traffic channels. 

Claim 5,	 The communication system of claim 1, wherein: 
the traffic processor is further operable to evaluate the traffic channels according to traffic speed, cost, and reliability of the traffic channels. 

Claim 6,	 The communication system of claim 1, wherein: 
the first traffic channel is a Long Term Evolution traffic channel and the second traffic channel is a WiFi traffic channel. 

Claim 1,  A multichannel communication system comprising:
      wherein the first traffic channel is a Long Term Evaluation traffic channel and the second traffic channel is a WiFi traffic channel, and

Claim 7,	 The communication system of claim 1, wherein: 
the traffic processor is further operable to continually monitor the traffic channels to adapt to changing conditions of the traffic channels.  

 

Claim 7,	 The communication system of claim 1, wherein: 
the traffic processor is further operable to continually monitor the traffic channels to adapt to changing conditions of the traffic channels.  

Claim 8,	 A method of transferring data to a user equipment (UE) over a plurality of traffic channels, the method comprising: 

receiving a request for data from the UE; 
evaluating the traffic channels based on the requested data; 
selecting a first and a second of the traffic channels based on the evaluation; 
and conveying the data to the UE over the first and second traffic channels.
Claim 8, A method of transferring data between a user equipment (UE) and a traffic processor over a plurality of traffic channels, the method comprising:
     receiving a request for data from the UE;
     evaluating the traffic channels based on the requested data; 


    selecting a first and a second of the traffic channels based on the evaluation; 
        conveying the data to the UE over the first and second traffic channels.
Claim 9,	 The method of claim 8, further comprising: 
identifying first and second components of the data; 
separating the first and second components of the data; 
conveying the first component of the data to the UE over the first traffic channel; and 
conveying the second component of the data to the UE over the second traffic channel. 
 


Claim 9,	 The method of claim 8, further comprising: 
identifying first and second components of the data to the UE; 
separating the first and second components of the data to the UE; 
conveying the first component of the data to the UE over the first traffic channel; and 
conveying the second component of the data to the UE over the second traffic channel. 

Claim 10,	 The method of claim 8, further comprising: 


receiving data from the UE over a third of the traffic channels; 
receiving data from the UE over a fourth of the traffic channels; 
determining that the data over the fourth traffic channel is associated with the data over the third traffic channel; and 
combining the data of the third and fourth traffic channels. 

Claim 8, A method of transferring data between a user equipment (UE) and a traffic processor over a plurality of traffic channels, the method comprising:
    receiving data from the UE over a third of the traffic channels; 
    receiving data from the UE over a fourth of the traffic channels; 
      determining that the data over the fourth traffic channel is associated with the data over the third traffic channel;
     combining the data of the third and fourth traffic channels at the traffic processor,
Claim 11,	 The method of claim 8, further comprising: 


identifying first and second components of the data; 
prioritizing the first and second components of the data into first and second priorities respectively; 
conveying the first component of data to the UE over the first traffic channel;
 conveying the second component of data to the UE over the second traffic channel; 
duplicating the second component of data; and conveying the duplicated second component of data to the UE over a third traffic channel.  

Claim 8, A method of transferring data between a user equipment (UE) and a traffic processor over a plurality of traffic channels, the method comprising:
      identifying first and second components of the data to the UE; 
      prioritizing the first and second components of the data into first and second priorities respectively; 
     conveying the first component of data to the UE over the first traffic channel;
     conveying the second component of data to the UE over the second traffic channel; 
duplicating the second component of data; and conveying the duplicated second component of data to the UE over a fifth traffic channel.  


Claim 12,	 The method of claim 8, further comprising: 
evaluating the traffic channels according to traffic speed, cost, and reliability of the traffic channels.

Claim 12,	 The method of claim 8, further comprising: 
evaluating the traffic channels according to traffic speed, cost, and reliability of the traffic channels.

Claim 13,	 The method of claim 8, wherein: 


the first traffic channel is a Long Term Evolution traffic channel and the second traffic channel is a WiFi traffic channel. 

Claim 8, A method of transferring data between a user equipment (UE) and a traffic processor over a plurality of traffic channels, the method comprising:

     wherein the first traffic channel is a Long Term Evolution traffic channel and the second traffic channel is a WiFi traffic channel;
Claim 14,	 The method of claim 8, further comprising: 
continually monitoring the traffic channels to adapt to changing conditions of the traffic channels; and 
selecting a third of the traffic channels based on the changing conditions. 

Claim 14,	 The method of claim 8, further comprising: 
continually monitoring the traffic channels to adapt to changing conditions of the traffic channels; and 
selecting a fifth of the traffic channels based on the changing conditions. 

Claim 15,	 A non-transitory computer readable medium comprising instructions that, when executed by a processor in a communication network, direct the processor to transfer data to a user equipment (UE) over a plurality of traffic channels, the instructions further directing the processor to:
 receive a request for data from the UE; 
evaluate the traffic channels based on the requested data; 
select a first and a second of the traffic channels based on the evaluation; and
 convey the data to the UE over the first and second traffic channels.

Claim 8, A method of transferring data between a user equipment (UE) and a traffic processor over a plurality of traffic channels, the method comprising:





      receiving a request for data from the UE;
     evaluating the traffic channels based on the requested data;
     selecting a first and a second of the traffic channels based on the evaluation;
    conveying the data to the UE over the first and second traffic channels;
Claim 16,	 The computer readable medium 15, further comprising instructions that direct the processor to:
 identify first and second components of the data; 
separate the first and second components of the data; 
convey the first component of the data to the UE over the first traffic channel; 
and convey the second component of the data to the UE over the second traffic channel. 

Claim 9, The method of claim 8, further  comprising:

      identifying first and second components of the data to the UE;
     separating the first and second components of the data to the UE;
    conveying the first component of the data to the UE over the first traffic channel; and
    conveying the second component of the data to the UE over the second traffic channel.
     

Claim 17,	 The computer readable medium 15, further comprising instructions that direct the processor to: 

receive data from the UE over a third of the traffic channels; 
receive data from the UE over a fourth of the traffic channels; determine that the data over the fourth traffic channel is associated with the data over the third traffic channel; and
 
combine the data of the third and fourth traffic channels.

Claim 8, A method of transferring data between a user equipment (UE) and a traffic processor over a plurality of traffic channels, the method comprising:
   receiving data from the UE over a third of the traffic channels;
   receiving data from the UE over a fourth of the traffic channels;
   determining that the data over the fourth traffic channel is associated with the data over the third traffic channel;
  combining the data of the third and fourth channels at the traffic processor,

Claim 18, The computer readable medium 15, further comprising instructions that direct the processor to:
 
identify first and second components of the data; 
prioritize the first and second components of the data into first and second priorities respectively; 

convey the first component of data to the UE over the first traffic channel; 
convey the second component of data to the UE over the second traffic channel;
 duplicate the second component of data; and 
convey the duplicated second component of data to the UE over a third traffic channel. 
 

Claim 8, A method of transferring data between a user equipment (UE) and a traffic processor over a plurality of traffic channels, the method comprising:
    identifying first and second components of the data to the UE;
    prioritizing the first and second components of the data to the UE into first and second priorities respectively;
     conveying the first component of data to the UE over the first traffic channel;
    conveying the second component of data to the UE over the second traffic channel;
   duplicating the second component of data; and
    conveying the duplicated second component of data to the UE over a fifth of the traffic channels.

Claim 19,	 The computer readable medium 15, further comprising instructions that direct the processor to: 
evaluate the traffic channels according to traffic speed, cost, and reliability of the traffic channels. 

Claim 5, The communication system of claim 1, wherein:

    the traffic processor is further operable to evaluate the traffic channels according to traffic speed, cost, and reliability of the traffic channels.
Claim 20,	 The method of claim 8, further comprising instructions that direct the processor to: 
continually monitor the traffic channels to adapt to changing conditions of the traffic channels: and 
select a third of the traffic channels based on the changing conditions.  

Claim 14, The method of claim 8, further comprising:

     continually monitoring the traffic channels to adapt to changing conditions of the traffic channels; and
    selecting a fifth of the traffic channels based on the changing conditions.



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 7, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 7, 14, and 20 recite “continually” which is indefinite and make the claims 7, 14, and 20 indefinite.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Himayat et al., (Pub. No.: US 2014/0201329 A1).

Regarding Claim 1,	 Himayat discloses a multichannel communication system, comprising: 
a plurality of traffic channels operable to link to a user equipment (UE) via one or more communication networks; and (Himayat, Abstract,  multiple radio links, Figs. 1-4, paragraphs [0027]-[0029], paragraph [0025] Multi-radio client computing device 102)
a traffic processor operable to receive a request for data from the UE, to evaluate the traffic channels based on the requested data, to select a first and a second of the traffic channels based on the evaluation, and to convey the data over the first and second traffic channels to the UE. (Himayat, Fig. 8, paragraphs [0065]-[0066] Processor 804, UE or any computing device has transceiver which has transmitting and receiving functionalities.  Fig. 1, paragraph [0038] describes that the content computing device 116 determines how many multi-media stream layers (first and second traffic channels (e.g. SVC channels) video stream layers to create, based on feedback received from multi-radio client computing device 102 over control link 102.  Further, Fig. 6, paragraph [0059] illustrates that at block 606, information usable to determine which of the first and second radio links is more reliable be collected, e.g. by the multi-radio client computing device.  At block 608 information usable to determine which of the first and second radio links has more bandwidth is collected, e.g. by multi-radio client computing device)
 
Regarding Claim 2,	 Himayat discloses the communication system of claim 1, wherein: 
the traffic processor is further operable to identify first and second components of the data, to separate the first and second components of the data, to convey the first component of the data to the UE over the first traffic channel, to convey the second component of the data to the UE over the second traffic channel. (Himayat, Fig. 8, Processor 804, paragraph [0065], Fig. 1, paragraphs [0025]-[0027] first radio interface 104 and second radio interface 108 have two separate addresses, such as IP address A and IP address B) 

Regarding Claim 3,	 Himayat discloses the communication system of claim 1, wherein: 
the traffic processor is further operable to receive data from the UE over a third of the traffic channels, to receive data from the UE over a fourth of the traffic channels, to determine that the data over the third traffic channel is associated with the data over the fourth traffic channel, and to combine the data of the third and fourth traffic channels.  (Himayat, Fig. 2, paragraph [0028] First and second radio network access nodes 206 and 210 are combined into an integrated radio network access node 218, Similarly, third and fourth channels are combined, Himayat discloses about multiple radio links through Abstract)
  
Regarding Claim 4,	 Himayat discloses the communication system of claim 1, wherein: 
the traffic processor is further operable to identify first and second components of the data, to prioritize the first and second components of the data into first and second priorities respectively, to convey the first component of data to the UE over the first traffic channel, to convey the second component of data to the UE over the second traffic channel, to duplicate the second component of data, and to convey the duplicated second component of data to the UE over a third traffic channel. (Himayat, Fig. 8, [0065] Processor 804, Fig. 4, Enhanced layers are given low priority.  Header extensions are used to indicate the priority level of various packets, such as RTP packets (e.g. a base layer is given higher priority than enhancement layers, paragraph [0041])

 Regarding Claim 5,	 Himayat discloses the communication system of claim 1, wherein: 
the traffic processor is further operable to evaluate the traffic channels according to traffic speed, cost, and reliability of the traffic channels. (Himayat, paragraph [0065], the computing device facilitates increased reliability and/or redundancy)

Regarding Claim 7,	 Himayat discloses the communication system of claim 1, wherein: 
the traffic processor is further operable to continually monitor the traffic channels to adapt to changing conditions of the traffic channels.  (Himayat, Fig. 8, Processor 804, paragraph [0065], Fig. 5, [0044]-[0045], and [0053]-[0054] when a content provider computing device (e.g. 116, 216, 302, 416) or radio network access node (e.g. 218, 418) learns about network congestion or changing link conditions, it be configured to reduce a bit rate of video stream layer over a particular link)

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Himayat et al., (Pub. No.: US 2014/0201329 A1), in view of Li et al., (Pub. No.: US 2016/0095110 A1).

Regarding Claim 6,	 Himayat discloses the communication system of claim 1, wherein: 
	Himayat does not explicitly disclose following:
	the first traffic channel is a Long Term Evolution traffic channel and the second traffic channel is a WiFi traffic channel.
	However, Li discloses following:
the first traffic channel is a Long Term Evolution traffic channel and the second traffic channel is a WiFi traffic channel. (Li, Figs. 1 and 2, paragraphs [0005] and [0064]-[0069] Li explicitly discloses Long Term Evolution (LTE) and WiFi channels which are interpreted as first channel as LTE channel and second channel as WiFi channel)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Himayat before the effective filing date of the claimed invention with that of Li so that the first traffic channel is a Long Term Evolution traffic channel and the second traffic channel is a WiFi traffic channel be included in the communication system.  The motivation to combine the teachings of Li would enable co-ordination of Long Term Evolution (LTE) channel with WiFi channel.  (Li, Fig. 1, paragraphs [0002]-[0003] and [0005])
 
13.	Claims 8-12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Himayat et al., (Pub. No.: US 2014/0201329 A1), in view of Gilbert G. Weigand, now onwards Weigand (Pub. No.: US 2010/0315966 A1), and further in view of Yi et al., (Patent No.: US 8,488,540 B2).

Regarding Claim 8,	 Himayat discloses a method of transferring data to a user equipment (UE) over a plurality of traffic channels, the method comprising: (Himayat, Abstract, Fig. 3, paragraphs [0029], and [0036], Fig. 3 illustrates the transferring of data to a user equipment over a plurality of traffic channels such as multiple radio links)
		evaluating the traffic channels based on the requested data; (Himayat, Fig. 3, paragraphs [0029] and [0036])
	and conveying the data to the UE over the first and second traffic channels. (Himayat, Fig. 3, paragraphs [0029] and [0036])
	Himayat does not explicitly disclose following:
	receiving a request for data from the UE;
	selecting a first and a second of the traffic channels based on the evaluation;
	However, Weigand discloses following:
receiving a request for data from the UE; (Weigand, Request from a device, Claim 1, Line 2, paragraphs [0034], [0082], and [0095])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Himayat before the effective filing date of the claimed invention with that of Weigand so that receiving a request for data from the UE.  The motivation to combine teachings of Weigand would enable to receive the request and allocate bandwidth in response.  (Weigand, paragraph [0095])
Himayat and Weigand do not explicitly disclose following:
selecting a first and a second of the traffic channels based on the evaluation;
However, Yi discloses following:
selecting a first and a second of the traffic channels based on the evaluation; (Yi, Fig. 4, column 5, line 25 to line 53)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Himayat and Weigand before the effective filing date of the claimed invention with that of Yi so that selecting a first and a second of the traffic channels based on the evaluation.  The motivation to combine the teachings of Yi would employ multiple carriers using carrier aggregation.  It would enable multiple-carrier system using a plurality of component carriers having a bandwidth than a full bandwidth (Yi, column 1, line 19 to line 48)

 Regarding Claim 9,	 The combination of Himayat, Weigand and Yi disclose the method of claim 8, further comprising: 
identifying first and second components of the data; (Himayat, Fig. 1, paragraphs [0025]-[0026])
separating the first and second components of the data; (Himayat, Fig. 8, Processor 804, paragraph [0065], Fig. 1, paragraphs [0025]-[0027] first radio interface 104 and second radio interface 108 have two separate addresses, such as IP address A and IP address B) 
conveying the first component of the data to the UE over the first traffic channel; and (Himayat, Fig. 1, paragraphs [0025]-[0027])
conveying the second component of the data to the UE over the second traffic channel. (Himayat, Fig. 1, paragraphs [0025]-[0027])
 
Regarding Claim 10,	 The combination of Himayat, Weigand and Yi disclose the method of claim 8, further comprising: 
receiving data from the UE over a third of the traffic channels; (Himayat, Fig. 2, paragraph [0028])
receiving data from the UE over a fourth of the traffic channels; (Himayat, Fig. 2, paragraph [0028])
determining that the data over the fourth traffic channel is associated with the data over the third traffic channel; and (Himayat, Fig. 2, paragraph [0028])
combining the data of the third and fourth traffic channels. (Himayat, Fig. 2, paragraph [0028] As the first and second radio network access nodes are combined, similarly third and fourth access nodes are combined into an integrated radio network access node)
 
Regarding Claim 11,	 The combination of Himayat, Weigand and Yi disclose the method of claim 8, further comprising: 
identifying first and second components of the data; (Himayat, Fig. 2, paragraph [0028])
prioritizing the first and second components of the data into first and second priorities respectively; (Himayat, paragraph [0004], Fig. 2 [0041], Base layer is given priority over enhanced layer)
conveying the first component of data to the UE over the first traffic channel; (Himayat, Fig. 2, paragraph [0028])
 conveying the second component of data to the UE over the second traffic channel; (Himayat, Fig. 2, paragraph [0028])
duplicating the second component of data; and conveying the duplicated second component of data to the UE over a third traffic channel.  (Himayat, Fig. 2, paragraph [0028])

Regarding Claim 12,	 The combination of Himayat, Weigand and Yi disclose the method of claim 8, further comprising: 
evaluating the traffic channels according to traffic speed, cost, and reliability of the traffic channels.   (Himayat, paragraph [0065], the computing device facilitates increased reliability and/or redundancy)
  
Regarding Claim 14,	 The combination of Himayat, Weigand and Yi disclose the method of claim 8, further comprising: 
continually monitoring the traffic channels to adapt to changing conditions of the traffic channels; and selecting a third of the traffic channels based on the changing conditions. (Himayat, Fig. 8, Processor 804, paragraph [0065], Fig. 5, [0044]-[0045], and [0053]-[0054] when a content provider computing device (e.g. 116, 216, 302, 416) or radio network access node (e.g. 218, 418) learns about network congestion or changing link conditions, it be configured to reduce a bit rate of video stream layer over a particular link)

Regarding Claim 20,	 The combination of Himayat, Weigand and Yi disclose the method of claim 8, further comprising instructions that direct the processor to: (Himayat, Fig. 8, paragraphs [0065]-[0066], Processor 804)
continually monitor the traffic channels to adapt to changing conditions of the traffic channels: and (Himayat, Fig. 5, paragraphs [0044]-[0045] and paragraphs [0053]-[0054] when a content provider computing device (i.e. 116, 216, 302, 416) or radio network access node (e.g. 218, 418) learns about network congestion or changing link conditions, it be configured to reduce a particular link)
select a third of the traffic channels based on the changing conditions.  (Himayat, Fig. 5, paragraphs [0044]-[0045] and [0053]-[0054]) 

14.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Himayat et al., (Pub. No.: US 2014/0201329 A1), Gilbert G. Weigand, now onwards Weigand (Pub. No.: US 2010/0315966 A1), and Yi et al., (Patent No.: US 8,488,540 B2), in view of Li et al., (Pub. No.: US 2016/0095110 A1).

Regarding Claim 13,	 The combination of Himayat, Weigand, and Yi disclose the method of claim 8, wherein: 
	Himayat, Weigand, and Yi do not explicitly disclose following:
	the first traffic channel is a Long Term Evolution traffic channel and the second traffic channel is a WiFi traffic channel.
	However, Li discloses following:
the first traffic channel is a Long Term Evolution traffic channel and the second traffic channel is a WiFi traffic channel. (Li, Figs. 1 and 2, paragraphs [0005] and [0064]-[0069] Li explicitly discloses Long Term Evolution (LTE) and WiFi channels which are interpreted as first channel as LTE channel and second channel as WiFi channel)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Himayat, Weigand, and Yi before the effective filing date of the claimed invention with that of Li so that the first traffic channel is a Long Term Evolution traffic channel and the second traffic channel is a WiFi traffic channel.  The motivation to combine the teachings of Li would enable co-ordination of Long Term Evolution (LTE) channel with WiFi channel.  (Li, Fig. 1, paragraphs [0002]-[0003] and [0005])

15.	Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Himayat et al., (Pub. No.: US 2014/0201329 A1), in view of Gilbert G. Weigand, now onwards Weigand (Pub. No.: US 2010/0315966 A1).
 
 Regarding Claim 15,	 Himayat discloses a non-transitory computer readable medium comprising instructions that, when executed by a processor in a communication network, direct the processor to transfer data to a user equipment (UE) over a plurality of traffic channels, the instructions further directing the processor to:  (Himayat, Fig. 8, paragraphs [0065]-[0066], processor 804)
evaluate the traffic channels based on the requested data; (Himayat, Fig. 3, paragraphs [0029] and [0036])
select a first and a second of the traffic channels based on the evaluation; and (Himayat, Fig. 3, paragraphs [0029] and [0036])
 convey the data to the UE over the first and second traffic channels. (Himayat, Fig. 3, paragraphs [0029] and [0036])
Himayat does not explicitly disclose following:
receive a request for data from the UE;
However, Weigand discloses following:
receive a request for data from the UE; (Weigand, request from a device, Claim 1, Line 2, and paragraphs [0034], [0082], [0095])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Himayat before the effective filing date of the claimed invention with that of Weigand so that receive a request for data from the UE. The motivation to combine teachings of Weigand would enable to receive the request and allocate bandwidth in response.  (Weigand, paragraph [0095])

Regarding Claim 16,	 The combination of Himayat and Weigand disclose the computer readable medium 15, further comprising instructions that direct the processor to: (Himayat, Fig. 1, [0025]-[0026], Fig. 8, paragraphs [0065]-[0066] processor 804)
 identify first and second components of the data; (Himayat, Fig. 1, paragraphs [0025]-[0027])
separate the first and second components of the data; (Himayat, Fig. 1, paragraphs [0025]-[0027])
convey the first component of the data to the UE over the first traffic channel; (Himayat, Fig. 1, paragraphs [0025]-[0027])
and convey the second component of the data to the UE over the second traffic channel. (Himayat, Fig. 1, paragraphs [0025]-[0027])
 
Regarding Claim 17,	 The combination of Himayat and Weigand disclose the computer readable medium 15, further comprising instructions that direct the processor to: (Himayat, Fig. 8, paragraphs [0065]-[0066], processor 804)
receive data from the UE over a third of the traffic channels; (Himayat, Fig. 2, paragraph [0028])
receive data from the UE over a fourth of the traffic channels; determine that the data over the fourth traffic channel is associated with the data over the third traffic channel; and (Himayat, Fig. 2, paragraph [0028])
combine the data of the third and fourth traffic channels.  (Himayat, Fig. 2, paragraph [0028])
  
Regarding Claim 18,	The combination of Himayat and Weigand disclose the computer readable medium 15, further comprising instructions that direct the processor to: (Himayat, Fig. 8, paragraphs [0065]-[0066], processor 804)
identify first and second components of the data; (Himayat, Fig. 2, paragraph [0028])
prioritize the first and second components of the data into first and second priorities respectively; (Himayat, paragraph [0004], Fig. 2, paragraph [0041])
convey the first component of data to the UE over the first traffic channel; (Himayat, Fig. 2, paragraph [0028])
convey the second component of data to the UE over the second traffic channel;  (Himayat, Fig. 2, paragraph [0028])
 duplicate the second component of data; and (Himayat, Fig. 2, paragraph [0028])
convey the duplicated second component of data to the UE over a third traffic channel. (Himayat, Fig. 2, paragraph [0028])
 
Regarding Claim 19,	 The combination of Himayat and Weigand disclose the computer readable medium 15, further comprising instructions that direct the processor to: (Himayat, Fig. 8, Processor 804)
evaluate the traffic channels according to traffic speed, cost, and reliability of the traffic channels. (Himayat, paragraph [0065], the computing device facilitates increased reliability and/or redundancy)
 
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463